Citation Nr: 1033084	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-29 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the Veteran's claim.  

The Veteran filed a claim of entitlement to service connection 
for depression. Although service connection for any other 
psychiatric disability has not been claimed by the Veteran, the 
Board is expanding his original claim to include all acquired 
psychiatric disabilities.  See Clemons v. Shinseki, 22 Vet. 
App.128 (2009) [a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of his mental 
illness; he filed a claim for the affliction his mental 
condition, whatever it is, causes him].

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in July 2010.  A copy of the 
hearing transcript has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

For reasons expressed immediately below, the Board finds that the 
issue of entitlement to an acquired psychiatric disorder, to 
include depression, must be remanded for additional evidentiary 
development.





Reasons for remand

VA examination

In general, in order to establish service connection for the 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to element (1), current disability, the evidence of record 
documents treatment for and diagnoses of depression on multiple 
occasions.  See, e.g., a private treatment record dated in 
September 2008 from M.B., LLMSW.

Social Security Administration (SSA) records dated in February 
2003 indicate diagnoses of a personality disorder, not otherwise 
specified (NOS), and polysubstance dependence in remission.  [The 
Board notes that personality disorders are considered to be 
congenital or developmental abnormalities, not disabilities for 
the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2009).  Further, service connection may not generally 
be granted for alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2009); see also 
VAOPGPREC 2-97 (January 16, 1997).] 
 
With respect to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, a service treatment record 
dated on February 1, 1977, documented the Veteran's treatment for 
depression.  Specifically, he reported problems with his family 
that he believed necessitated his presence at home rather than in 
the military.  Upon examination, the Veteran was noted as mildly 
depressed, although no thought disorders, delusions, 
disorientation, impaired affect, or suicidal/homicidal ideation 
were reported.  The Veteran was diagnosed with acute situational 
maladjustment.  

Additionally, a service treatment record dated on March 23, 1977, 
documented the Veteran's continued complaints of family problems 
and desire to leave the Army.  Although the Veteran was again 
noted as mildly depressed, a psychological examination was 
otherwise essentially normal.  He was diagnosed with transient 
situational maladjustment, and no further treatment was 
recommended due to the Veteran's decision to finish his term of 
military duty.

With respect to Hickson element (3), medical nexus, the Board 
notes that B.W., C.A.C., reported in a February 2009 private 
treatment record that "[m]uch of [the Veteran's depression] 
appeared to be driven by his inability to remain in the 
[military] service."  His rationale was based on the Veteran's 
report that after losing direction in the military, the Veteran 
became anhedonic and depressed, and that there was a clear lack 
of meaning and purpose in his life.  The Veteran furthered these 
complaints of depression specifically due to his inability to re-
enlist in the military because he was unable to obtain a high 
school diploma or GED.  See the July 2010 Board hearing 
transcript, pgs. 3-4. 

However, the Board finds that the report of B.W. is of minimal 
probative value in evaluating the Veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder, to 
include depression.  In particular, although the Veteran's 
service treatment records demonstrate that there were psychiatric 
complaints in service, there is no indication that these 
complaints were due to the Veteran's ordered discharge due to his 
inability to obtain a high school diploma or GED.  On the 
contrary, the service treatment records demonstrate that the 
Veteran's complaints were due to problems with his family and his 
decision to leave the military.  

Indeed, it appears that B.W., in rendering his opinion, relied 
exclusively on the Veteran's reported in-service complaints of 
and treatment for depression.  The Court has held on a number of 
occasions that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value. See, e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing that a 
medical opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].
Pertinently, there is no other evidence currently associated with 
the Veteran's VA claims folder that offers an opinion as to a 
possible causal relationship between the Veteran's depression, or 
any other acquired psychiatric disability, and his period of 
military service.  In light of the ambiguities above, the Board 
is of the opinion that a VA examination would be probative in 
ascertaining whether the Veteran's current depression, or any 
other acquired psychiatric disorder, is etiologically related to 
his active military service.  See Charles v. Principi, 16 Vet. 
App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 C.F.R. § 3.159(c)(4) (2009) (holding a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient medical evidence 
to decide the claim). 

Evidentiary development

During the above-referenced videoconference hearing in July 2010, 
the Veteran discussed his depression and claimed that his 
symptoms had persisted since service.  He also indicated that he 
had undergone treatment at a VA outpatient clinic in Detroit, 
Michigan for his depression as recently as 2009.  See the July 
2010 Board hearing transcript, page 6.  These records, however, 
were absent from the claims folder.

The procurement of such pertinent VA medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  In light of the foregoing, 
the Board finds that an attempt should be made to identify and 
associate these records with the Veteran's claims folder.

Further, the Board notes that the Veteran testified that he is 
currently receiving counseling for his depression at Premiere 
Counseling, a private facility.  See the July 2010 Board hearing 
transcript, pgs. 6-7.  He also noted that he received treatment 
from B.W. in 1979.  However, these records are not associated 
with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1.	The RO should take appropriate steps to 
contact the Veteran and obtain the names 
and addresses of all medical care 
providers who treated him for his 
psychiatric disorder(s) since service.  Of 
particular interest are medical records 
from Premiere Counseling and B.W.  After 
obtaining proper authorization, the RO 
should obtain any relevant records from 
these providers that are not already of 
record in order to ensure that complete 
records from these facilities are of 
record.  

The RO should also request any records 
from the VA outpatient clinic in Detroit, 
Michigan, through 2009 pertaining to the 
Veteran's psychiatric disorder(s).  All 
attempts to secure this evidence must be 
documented in the claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.
  
2.	Thereafter, the Veteran should be afforded 
an appropriate VA examination to determine 
the nature and etiology of his acquired 
psychiatric disorder(s).  The Veteran's 
claims folder must be made available to 
the examiner prior to the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims folder and the 
clinical findings of the examination, the 
examiner must:

a)  Identify any current acquired 
psychiatric disorder.

b)  For each acquired psychiatric 
disorder identified,  provide an 
opinion, as to whether it is at least 
as likely as not (i.e. 50 percent or 
greater probability) that the 
disability is related to the Veteran's 
period of military service, to include 
his treatment in February and March 
1977 when he sought mental health 
treatment.
 
The examiner should indicate in his/her 
report that the claims file was reviewed.  
A rationale for all opinions expressed 
should be provided.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.
   
3.	When the development requested has been 
completed,             the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


